Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 23, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
There is substantial evidence in the record-to support the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his job as a glazier without good cause. Claimant specifically testified at the hearing that the only reason he quit his job was to go back to school to further his education. The record also reveals that claimant signed two different documents listing this same reason for leaving his employment. This court has previously held that attending school full time does not constitute good cause for leaving one’s employment (see, Matter of Manning [Ross], 59 AD2d *974818; Matter of Christophe [Levine], 50 AD2d 705). While, subsequent to the hearing, claimant may have advanced other reasons for leaving his employment, the Board was free to reject these and determine that the evidence before the Administrative Law Judge more accurately reflected why claimant really decided to quit his job (see, Matter of Jensen [Levine] 49 AD2d 794).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.